UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

Deon Thomas, )
)
Plaintiff, )
) Case: 1:14-cv—02146
v. ) Assigned To : Unassigned
) Assign. Date : 12/17/2014
District of Columbia, ) Description: Pro Se Gen. Civil
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a District of Columbia resident suing the District of Columbia. In the one-
page complaint, plaintiff alleges that in December 2013, an ofﬁcer of the Metropolitan Police
Department assaulted, arrested, and falsely charged him with a murder that he did not commit.

Plaintiff was detained at the DC. Detention Center for more than three months on the “bogus

charge.” He seeks loss wages and damages for “stress[,] humuleation [sic] and suffering.”
Compl.

The complaint does not present a federal question, and “the District is not subject to the
diversity jurisdiction of the federal courts.” Long v. District of Columbia, 820 F.2d 409, 414
(DC. Cir. 1987); see Yancey v. District ofColumbia, 991 F. Supp. 2d 171, 180 (D.D.C. 2013)
(“[D]iversity [jurisdiction] cannot be established between a private party and the District of
Columbia”) (citations omitted). Plaintiff s recourse lies, if at all, in the District of Columbia

courts. A separate Order of dismissal accompanies this Memorandum Opinion.

DATE: December )1 , 2014